                                                                            FILED
                                                                             NOV 2 9 2018
                                                                             Clerk, U.S Courts
                                                                             District Of Montana
                   IN THE UNITED STATES DISTRICT COURT                        Missoula Division

                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


  JEROMY BRYANT,
                                                    CV 18-26-H-DLC-JTJ
                        Plaintiff,

  vs.                                                 ORDER

  MICHAEL FLETCHER, THOMAS
  WILSON, BALTISAR, SEGOVIA,
  DOE 1, DOE 2, DOE 3, and
  MICHELLE STEYH, sued in their
  individual capacities,

                        Defendants.

        United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations on October 9, 2018, recommending that the Court dismiss this

action for failure to prosecute and deny a certificate of appealability.   (Doc. 25.)

Bryant failed to timely object to the Findings and Recommendations, and so

waived the right to de novo review of the record.     28 U.S.C. § 636(b)(l).     This

Court reviews for clear error those findings and recommendations to which no

party objects.   See Thomas v. Arn, 474 U.S. 140, 149-53 (1985).       Clear error

exists if the Court is left with a "definite"and firm conviction that a mistake has

been made."      Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)

                                          -1-
(citation omitted).

      Having reviewed the Findings and Recommendation (Doc. 25), the Court

finds no clear error in Judge Johnston's recommendation that this matter be

dismissed.   Bryant has filed nothing since opening this case on February 1, 2018.

He did not comply with the Court's scheduling order; he did not reply to the

Defendants' motion for summary judgment; and he did not reply to the Findings

and Recommendations.      The Court agrees with Judge Johnston that, aside from

"the public policy favoring disposition of cases on their merits," every other

relevant factor weighs heavily in favor of dismissal.   See Pagtalunan v. Galaza,

291 F.3d 639 (9th Cir. 2002).

      Nor is there clear error in Judge Johnston's recommendation that the Court

certify pursuant to Federal Rule of Appellate Procedure 24(a)(3)(A) that any

appeal would not be taken in good faith.   Bryant's inaction has made resolution of

this case on the merits impossible.   Drawing this matter out further would only

cause unnecessary delay, expense, and administrative burden.

      Accordingly, IT IS ORDERED:

      (1) Judge Johnston's Findings and Recommendations (Doc. 25) are

ADOPTED IN FULL;

      (2) This matter is DISMISSED with prejudice pursuant to Federal Rule of

Civil Procedure 41 (b);
                                         -2-
      (3) The Clerk of Court shall close this case, enter judgment pursuant to

Federal Rule of Civil Procedure 58, and terminate all pending motions; and

      (4) The Clerk of Court shall have the docket reflect that this Court certifies,

pursuant to Federal Rule of Appellate Procedure 24(a)(3)(A), that any appeal of

this decision would not be taken in good faith.

      DATED this    2~4'.day ofNovember, 2018.


                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         -3-
